Case: 14-60385      Document: 00513005233         Page: 1    Date Filed: 04/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 14-60385                                 April 14, 2015
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
LIYUN SHANG,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A074 840 724


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Chinese national Liyun Shang petitions this court for review of the
Board of Immigration Appeals’s (BIA) decision dismissing her appeal of the
Immigration Judge’s (IJ) discretionary denial of cancellation of removal under
8 U.S.C. § 1229b. She argues that the BIA and IJ erroneously failed to consider
and give appropriate weight to the hardship her United States citizen spouse
would suffer if she is removed, the fact that she has been rehabilitated from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60385    Document: 00513005233     Page: 2   Date Filed: 04/14/2015


                                 No. 14-60385

her sole prior conviction, and that she suffered abuse at the hands of her former
spouse in China.
      The respondent moves to dismiss the petition for lack of jurisdiction.
Shang opposes the motion, recasting her arguments as legal errors.
      We are statutorily barred from reviewing the IJ’s and BIA’s purely
discretionary denial of cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i);
Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007). This jurisdiction-stripping
provision does not preclude review of constitutional claims or questions of law.
§ 1252(a)(2)(D); Sung, 505 F.3d at 377. However, we look past an alien’s
framing of an issue and will decline to consider an abuse of discretion argument
cloaked in constitutional or legal garb. Hadwani v. Gonzales, 445 F.3d 798,
801 (5th Cir. 2006); Delgado-Reynua v. Gonzales, 450 F.3d 596, 599-600 (5th
Cir. 2006).   Because Shang’s arguments challenging the IJ’s and BIA’s
assessment of the evidence and testimony are nothing more than a
disagreement with their weighing of the factors underlying the discretionary
decision whether she merited cancellation of removal, we lack jurisdiction over
that challenge. See Sung, 505 F.3d at 377.
      Accordingly, the respondent’s motion is GRANTED, and the petition is
DISMISSED FOR LACK OF JURISDICTION.




                                       2